DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden because all three sets of claims are within the same patent classes. Because the three sets of claims are in the same patent class, there will be similar references and prior art for the three claim sets. Since the three claim sets fall within the same field of endeavor, an Examiner would use the same background material for both of the claim sets.  This is not found persuasive because the three sets of claims would each constitute a different field of search. This would cause a search and/or examination burden because Group I (claims 1-10) is classified in F16B 2/20, Group II (claims 11-17) is classified in F16B 1/02, and Group III (claims 18-19) is classified in F16B 5/06. As for Groups I and II, the combination (fastener assembly of Group II) only requires a “fastener” and does not require the particulars of the subcombination (main clip and support clip of Group I). Therefore, the two groups are distinct and would cause a search and/or examination burden. Concerning Groups I and III, the process of Group III can be performed with another materially different product because the process of Group III requires a flange of the main clip and the coupling of a wire mesh which are not required in the product of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meine (US 2016/0268959).
Regarding claim 1, Meine discloses a fastener for fastening a protective barrier to a solar panel installation (Paragraph 0001), the fastener comprising: 
a main clip (210); 
a support clip (142) movably attached to the main clip (support clip is rotated into place, Paragraph 0080); and 
a wireform splice (950) adapted to engage with a plurality of apertures on the main clip (Fig. 54).
Regarding claim 2, Meine discloses the main clip (210) further comprises a flange (220) that projects outwardly from the main clip (Fig. 54) and receives the support clip (142), the flange comprising a plurality of bends (hook 221 and conduit 960); and 
wherein the plurality of bends extend in a perpendicular direction relative to an elongated length of the flange (Fig. 54, end of hook 221 and “J” shape of conduit 960 extend perpendicularly).
Regarding claim 4, Meine the main clip (210) further comprises a plurality of support wings (240) that extend outward from sides of the front face (Fig. 50-52).
Regarding claim 9, Meine discloses the support clip (142) further comprises a tab (pointed end of lever 146, Fig. 54, Paragraph 0080) that is received in a corresponding slot of the main clip (slot formed by the hook 221), wherein the tab is only movable in one direction when engaged with the corresponding slot (Paragraph 0080; the tab 146 can be pulled downward after being engaged).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0222169) in view of Schulte (US 2018/0062568).
Regarding claim 1, Yang discloses a fastener for fastening a protective barrier to a solar panel installation (Paragraph 0003), the fastener comprising: 
a main clip (220, 215); 
a support clip (210) movably attached to the main clip (support clip is inserted over the main clip and solar panel frame, Fig. 2C-2D); and 
a plurality of apertures on the main clip (Fig. 5B; the apertures 510 are able to engage with a wireform splice).
Yang does not expressly disclose the apertures engaging with a wireform splice. Schulte teaches a wireform splice (402) adapted to engage with a plurality of apertures (306, 308, 312).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection means of the apertures of Yang with the wireform splice, as taught by Schulte, in order to fasten a frame to a mounting assembly to establish an electrical connection (Paragraph 0043).
Regarding claim 3, Yang discloses the main clip (220, 215) further comprises: a front face (face containing apertures 510, Fig. 5B) from which the flange (sidewalls of 220 and seat 215) projects outward (Fig. 2C), the front face being substantially planar (Fig, 5B) and configured to include a plurality of apertures which have been adapted to engage the wireform splice (Fig. 5B; the apertures 510 are able to engage with a wireform splice).
Schulte teaches a wireform splice (402).
Regarding claim 5, Yang discloses the flange (sidewalls of 220 and seat 215) of the main clip (220, 215) further comprises a plurality of slots (217, serrated surface comprises a plurality of slots) configured to couple the support clip (210) to the main clip (Paragraph 0041).
Regarding claim 6, Yang discloses the main clip (220, 215) further comprises a plurality of stoppers (240) projecting from the main clip (Fig. 2B) that are configured to engage the solar panel frame (Paragraph 0040, Fig. 2D).
Regarding claim 7, Yang discloses the support clip (210) further comprises a first portion angled toward a second portion (the inner portion of opening 305 has two portions angled with respect to each other, Fig. 3A-3B, Paragraph 0043) thereby forming a space that accommodates a portion of both the solar panel frame (230, Fig. 2A) and the main clip (215, Fig. 2A), the first portion being adapted to be flexibly coupled to the second portion about a bend (Paragraph 0043).
Regarding claim 8, Yang discloses the support clip (210) further comprises a lateral slot (formed by opening 305, Fig. 3A-3B) adapted to receive the flange portion of the main clip (Fig. 2A), the support clip being slidable along an elongated length of the flange toward a front face of the main clip (the supporting clip 210 is slid onto the flange of the main clip, Paragraph 0041, Fig. 2A-2D).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0222169) and Schulte (US 2018/0062568) further in view of Talley (US 2016/0265566).
Regarding claim 10, the combination of Yang and Schulte discloses the support clip (Yang; 210) receives the main clip (Yang; 220, 215). The combination of Yang and Schulte does not expressly disclose a plurality of sidewalls that form a channel, wherein the plurality of sidewalls are configured to limit lateral movement of the main clip.
Talley teaches a plurality of sidewalls (28, 30) that form a channel (Fig. 3), wherein the plurality of sidewalls are configured to limit lateral movement of the main clip (Paragraph 0027).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support clip of Yang and Schulte with the plurality of sidewalls, as taught by Talley, in order to prevent the support clip from moving laterally in relation to the main clip (Paragraph 0027 and 0033).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678